In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated July 16, 1991, which granted the plaintiff’s motion to restore the matter to the trial calendar, treating it as a motion to vacate the dismissal of the action.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiff’s motion (see generally, Sheehan v Hollywood, 112 AD2d 211). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.